Filed 5/9/13 P. v. Bryant CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B245100

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. VA117610)
         v.

AMEEN ALI BRYANT,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Raul A.
Sahagun, Judge. Affirmed.
         Jennifer M. Hansen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                    ______________________________
       Following a jury trial, defendant and appellant Ameen Ali Bryant was convicted in
count 6 of participation in a criminal street gang (Pen. Code, § 186.22, subd. (a)),1 with a
finding that a principle was armed with a firearm in the commission of the offense
(§ 12022, subd. (a)(1)). The jury was unable to reach verdicts on two counts of robbery
(§ 211). In return for an agreed upon concurrent sentence of two years in state prison,
defendant entered a plea of no contest to one count of robbery. The trial court, in
compliance with the agreement, sentenced defendant to concurrent two-year terms in
state prison and struck the armed allegation in count 6.
       Defendant filed a timely notice of appeal, specifically stating his intent to
challenge the conviction in count 6. This court appointed counsel to represent defendant
on appeal. On March 27, 2013, appointed counsel filed a brief raising no issues and
requesting this court to review the record independently for arguable appellate
contentions pursuant to People v. Wende (1979) 25 Cal.3d 436.
       Defendant was advised of his right to file a supplemental brief. After being
granted an extension of time, defendant filed a letter brief arguing he is not a gang
member, has never been a gang member, and the tattoos he has are not gang-related. He
further contends he was coerced into pleading no contest to the robbery and only did so to
get out of custody, where he was being “attacked and harassed.”


1. Sufficiency of the Evidence of Gang Participation


       Defendant argues the evidence is insufficient to support the conviction of being an
active participate in a criminal street gang. We disagree.




1      All statutory references are to the Penal Code, unless otherwise stated.


                                              2
        a. Standard of Review and Elements of the Offense


        “When we review a challenge to the sufficiency of the evidence to support a
conviction we apply the substantial evidence standard. Under that standard the reviewing
court examines the entire record to determine whether or not there is substantial evidence
from which a reasonable jury could find beyond a reasonable doubt that the crime has
been committed. In reviewing that evidence the appellate court does not make credibility
determinations and draws all reasonable inferences in favor of the trial court’s decision.
We do not weigh the evidence but rather ask whether there is sufficient reasonable
credible evidence of solid value that would support the conviction. (People v. Johnson
(1980) 26 Cal.3d 557, 576–578.)” (People v. Russell (2010) 187 Cal.App.4th 981, 987-
988.)
        Section 186.22, subdivision (a), punishes “[a]ny person who actively participates
in any criminal street gang with knowledge that its members engage in or have engaged
in a pattern of criminal gang activity, and who willfully promotes, furthers, or assists in
any felonious criminal conduct by members of that gang . . . .” “The elements of the
gang participation offense in section 186.22(a) are: First, active participation in a
criminal street gang, in the sense of participation that is more than nominal or passive;
second, knowledge that the gang’s members engage in or have engaged in a pattern of
criminal gang activity; and third, the willful promotion, furtherance, or assistance in any
felonious criminal conduct by members of that gang. (People v. Lamas (2007) 42 Cal.4th
516, 523 (Lamas).)” (People v. Rodriguez (2012) 55 Cal.4th 1125, 1130.)


        b. Facts Supporting the Gang Offense


        The prosecution presented evidence of a series of robberies and an attempted
robbery committed by various members of the Avalon Garden Crips, the gang of
defendant and codefendant Adrian Deon Hunter. Defendant was charged in two of those
robberies. Officer Keith Soboleski testified to his investigation of three robberies and


                                              3
one attempted robbery taking place on September 28, 2010. There were two participants
depicted in videos in each offense—one wearing a black hoodie and the other in a gray
hoodie. He spoke to Detective Armando Leyva at the Southeast Division of the Los
Angeles Police Department, who identified the two as members of the Avalon Garden
Crips gang.
       Detective Leyva, a gang expert familiar with the Avalon Garden Crips, testified to
the gang signs, the area of the gang, and the member’s common attire. He knew
defendant as a gang member from prior arrests. Defendant had a moniker of “Tiny Mac
Manson.” Defendant had no tattoos when arrested by Detective Leyva, but by the time of
trial he had an “A” by his right eye and an “M” by his left eye. The detective believed
the “M” could represent the Most Wanted Gangster clique of the gang. Detective Leyva
knew codefendant Hunter to be an Avalon Garden Crip member. He testified to other
qualifying offenses committed by members of the gang and opined the robberies were
committed for the benefit of the gang by raising necessary funds and intimidating the
community through violence, which enhanced the gang’s stature.


       c. Analysis


       Viewing the evidence in the light most favorable to the judgment, there is
substantial evidence to support the conviction in count 6. Defendant was an active gang
member, as established by Detective Leyva and corroborated by the gang tattoos on his
face. Defendant was aware of the gang’s criminal activities, in that there was evidence of
his participation in robberies. His active participation assisted other gang members in
their felonious activities. While the jury could have drawn other inferences from the
evidence, it chose not to do so, and the jury’s finding in count 6 is based on credible
evidence of solid value.




                                             4
2. Challenge to the Validity of the No Contest Plea


         Defendant’s contention that he was coerced into entering the no contest plea is not
substantiated by the record on appeal. Our review on direct appeal is limited to matters
in the appellate record. That record contains no suggestion of coercion in securing the
plea, nor does it contain evidence that events in the county jail played any role in
defendant’s decision to resolve the case. What the record does demonstrate is that
defendant, already facing up to four years in state prison as a result of his conviction in
count 6, minimized his losses by resolving the robbery charges that remained after the
hung jury on exceptionally favorable terms that minimized his exposure to punishment
and secured an immediate release from custody. Having failed to establish error based on
the record on appeal, we reject defendant’s challenge to his plea. (Cal. Const., art. VI,
§ 13.)


3. Independent Review of the Record


         We have completed our independent review of the record. There are no arguable
issues overlooked by appointed counsel. The judgment is affirmed. (Smith v. Robbins
(2000) 528 U.S. 259.)




               KRIEGLER, J.




We concur:




               TURNER, P. J.                                     MOSK, J.


                                              5